DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 10/27/2021, with respect to the rejection(s) of at least claim(s) 1 under 35 U.S.C. §102 as being anticipated by Benicewicz et al. (US 2013/0183603) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new double patenting of rejection is made in view of copending Application No. 16/570,290, copending Application No. 17/194,417, copending Application No. 17/522,160 and U.S. Patent No. 11,180,621 B2 as set forth in this Office Action below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-12, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-15, 21-29 of copending Application No. 16/570,290 in view of Benicewicz et al. (US 2013/0183603). 
Claims 1-10, 12-15, 21-29 of copending Application No. 16/570,290 disclose the subject matter of claims 1-12, 16, 21-27 of the instant application except for the step of densifying the gel membrane in instant claim 1.  
Benicewicz discloses similar process steps (membrane formation [0039], mixing aromatic tetraamino compounds and aromatic and/or heteroaromatic diaminocarboxylic acids in polyphosphoric acid [0015]-[0019] to form polybenzimidazole [0082]) and further including a step of pressing or compressing ([0084], [0133]) to obtain a membrane having desired performance, better mechanical strength, and which can be made using existing equipment and established processes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Claims 1-10, 12-15, 21-29 of copending Application No. 16/570,290 to further include a step of pressing or compressing because Benicewicz teaches obtaining a membrane with improved characteristics.
This is a provisional nonstatutory double patenting rejection.

Claims 3, 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-15, 21-29 of copending Application No. 16/570,290 in view of Bonorand et al. (US 2007/0218334). 
Claims 1-10, 12-15, 21-29 of copending Application No. 16/570,290 disclose the subject matter of claims 1-12, 16, 21-27 of the instant application except for the step of drying the gel membrane in claim 3 or in claim 21.  
Bonorand discloses a method for making an electrolyte membrane, wherein the step of densifying the membrane material comprises exposing the membrane material to elevated heat and pressure (Title, Abstract, [0020]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12, 16, 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/194,417 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of copending Application No. 17/194,417 disclose the subject matter of claims 1-12, 16, 21-27 of the instant application.  More specifically, claim 1 of copending Application No. 17/194,417 recites a “PPA process” following by rinsing and drying (wherein drying is a step of densifying according to at least instant claim 3), which is similar to the process of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12, 16, 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/522,160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of copending Application No. 17/522,160 disclose the subject matter of claims 1-12, 16, 21-27 of the instant application.  More specifically, claim 1 of copending Application No. 17/522,160 recites a similar process of forming the PBI polymer and a step of “drying the rinsed PBI gel PBI membrane”, which is a step of densifying according to at least instant claim 3, and claims 6-7 of copending Application No. 17/522,160 recites a step of imbibing the PBI file with an electrolyte comprising sulfuric acid which is similar to the process of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12, 16, 21-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,180,621 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,180,621 B2 disclose the subject matter of claims 1-12, 16, 21-27 of the instant application.  More specifically, claim 1 of U.S. Patent No. 11,180,621 B2 recites a “PPA process” followed by rinsing and drying (wherein drying is a step of densifying according to at least instant claim 3), which is similar to the process of instant claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/7/2022